


Exhibit 10.7.4

 

EIGHTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Eighth Amendment to Amended and Restated Loan and Security Agreement (the
“Amendment”), is made and entered into as of December 13, 2013, by and between
SQUARE 1 BANK (“Bank”) and RALLY SOFTWARE DEVELOPMENT CORP. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of December 22, 2010 (as amended from time to time,
the “Agreement”). The parties desire to amend the Agreement in accordance with
the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1)             The last paragraph of Section 6.2 of the Agreement is hereby
amended and restated, as follows:

 

Notwithstanding the foregoing, Borrower shall be required to deliver to Bank the
documentation set forth in Section 6.2(a) above only if there are outstanding
Advances or Ancillary Services under the Revolving Line in excess of $500,000.

 

2)             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.  Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

3)             Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment.

 

4)             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 

5)             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

a)             this Amendment, duly executed by Borrower;

 

b)             payment of all Bank Expenses incurred through the date of this
Amendment, including any UCC, good standing or intellectual property search or
filing fees, which may be debited from any of Borrower’s accounts; and

 

c)              such other documents and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

RALLY SOFTWARE DEVELOPMENT

SQUARE 1 BANK

CORP.

 

 

 

By:

/s/ James M. Lejeal

 

By:

/s/ Zack Robbins

Name:

James M. Lejeal

 

Name:

Zack Robbins

Title:

CFO

 

Title:

VP

 

[Signature Page to Eighth Amendment to

Amended and Restated Loan and Security Agreement]

 

2

--------------------------------------------------------------------------------
